DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “connecting rods” or “connecting wires” and “glass windows” or “glass curtain walls” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-6 recite the limitation “connecting rods” or “connecting wires”. These limitations are not depicted in the drawings and not defined in the specification. For the purpose of this Office Action the examiner will assume these are elements to connect one escape panel to another.
Additionally, claims 5-6 recite the limitations “the locking parts located on upper and lower floors” as well as “the escape panels on a lower floor”.  There is insufficient antecedent basis for this limitation in the claim because upper and lower floors have not previously been defined.

Claim 14 recites the limitation “glass windows or glass curtain walls”. This limitation is not depicted in the drawings and not defined in the specification. It is unclear to the examiner how they are included/used in the escape system. The applicant states that they reinforce the escape panels but fails to state how. Do they form part of the escape panel or perhaps they form part of the wall that supports the escape panel?
Moreover, the use of the term “which” is indefinite as it is unclear if the applicant is referring to the escape panels or to the glass windows or glass curtain walls.
For the purpose of this Office Action the examiner will interpret these limitations to mean that there are glass windows or glass curtain walls near the escape system and the proximity is what reinforces the escape panels.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 6, 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (KR101449380) in view of Kim (2018/0298692).
Claim 1: Chang discloses an escape system (Fig. 1; 100), comprising escape panels (Fig. 1; 137), which are disposed around an exterior wall of a building and disposed on some or all of floors (Fig. 1; 100, Lines 73-75) and support components (Fig. 3; 177), wherein the escape panels are arranged to surround the exterior wall of the building to form closed passages (Fig. 1; 100, Lines 69-76), each of the escape panels has a first end rotatably connected to the exterior wall of the building (Fig. 3; 137 via 121), and a second end detachably connected to the exterior wall of the building (Fig. 3; 137 via 123) each of the support components has one end connected to one of the escape panels (Fig. 3; 177), and the other end rotatably connected to the exterior wall of the building (Fig. 3; 177), each of the escape panels can be in an operative state (Figs. 1 and 4b; 137) and an inoperative state (Figs. 2a and 2b; 137), each of the support components can be in a first support state (Fig. 4b; 177) and a second support state (Fig. 2b; 177), wherein when being in the inoperative state, one of the escape panels drives one of the support components to be flush with the exterior wall of the building (Fig. 2b; 177), and when one of the escape panels is in the operative state, the second end is separated from the exterior wall of the building so that the one escape panel is perpendicular to the exterior wall of the building and drives one of the support components to change from the first support state to the second support state (Fig. 4b; 137, 177).  
Chang fails to disclose any locking parts.
However, Kim discloses locking parts for detachably connecting to the exterior of the building (Fig. 4; 26).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the escape system of Chang to include the locking mechanism, as taught by Kim, in order to secure the escape system to the building when in the inoperative state. 
Claim 2: Chang discloses the escape system according to claim 1, wherein each of the support components has one end connected to an upper end surface or a lower end surface of one of the escape panels, and the other end rotatably connected to the exterior wall of the building (Fig. 4b; 177 via 137).  
Claim 3: Chang discloses the escape system according to claim 1, wherein one of the escape panels is higher than an interior floor of the building, or lower than the interior floor of the building, or flush with the interior floor of the building when the one escape panel is in the operative state (Fig. 1; 100, the panels are flush with the bottom of the door (D)).  
Claim 4: Chang discloses the escape system according to claim 1, wherein multiple escape panels located on a same floor are simultaneously maintained in the operative state or the inoperative state (Lines 69-76), or the multiple escape panels located on the same floor are partially maintained in the operative state or the inoperative state.  
Page 2 of 5 	Claim 5: Kim discloses the escape system according to claim 1, wherein the locking parts (Fig. 4; 26) located on upper and lower floors are connected to the escape panels on a lower floor via connecting rods or connecting wires (Para. [0023]), as understood by the examiner.  
Claim 6: Kim discloses the escape system according to claim 5, wherein the connecting rods on outer sides of the escape panels on each floor are connected to form an escape passage in a vertical direction (Fig. 1; 1). 
Claim 8:  Chang discloses the escape system according to claim 1, wherein the escape system further comprises a winch, wherein the winch is connected to the escape panels on each floor, or the escape system further comprises multiple retracting components (Fig. 3; 171, 173, 175), wherein the retracting components are connected to the escape panels on a same floor therewith (Fig. 3; 171, 173, 175).  
Claim 16: Kim discloses the escape system according to claim 1, wherein the escape panels are foldable (Figs. 1 and 2; 15, Para. [0041]) or rollable. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (KR101449380) in view of Kim (2018/0298692).
 Claim 19: Chang discloses an escape system (Fig. 1; 100), comprising escape panels (Fig. 1; 137), which are disposed around an exterior wall of a building and disposed on some or all of floors (Fig. 1; 100, Lines 73-75) and support components (Fig. 3; 177), wherein the escape panels are arranged to surround the exterior wall of the building to form closed passages (Fig. 1; 100, Lines 69-76), each of the escape panels has a first end movably connected to the exterior wall of the building (Fig. 3; 137 via 121), and a second end detachably connected to the exterior wall of the building (Fig. 3; 137 via 123) each of the support components has two ends connected to one of the escape panels (Fig. 3; 177, Lines 329-340) and to the exterior wall of the building, respectively (Fig. 3; 177, Lines 329-340), each of the escape panels can be in an operative state (Figs. 1 and 4b; 137) and an inoperative state (Figs. 2a and 2b; 137), each of the support components can be in a first support state (Fig. 4b; 177) and a second support state (Fig. 2b; 177), wherein when being in the inoperative state, one of the escape panels drives one of the support components to be flush with the exterior wall of the building (Fig. 2b; 177), and when one of the escape panels is in the operative state, the second end is separated from the exterior wall of the building so that the one escape panel is perpendicular to the exterior wall of the building and drives one of the support components to change from the first support state to the second support state (Fig. 4b; 137, 177).  
Chang fails to disclose any locking parts.
However, Kim discloses locking parts for detachably connecting to the exterior of the building (Fig. 4; 26).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the escape system of Chang to include the locking mechanism, as taught by Kim, in order to secure the escape system to the building when in the inoperative state. 
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (KR101449380) in view of Kim (2018/0298692), and further in view of Laub (4,090,585). 
Claim 7: Chang and Kim disclose the escape system according to claim 1, wherein the locking parts (Kim - Fig. 4; 26) or the support components (Chang - Fig. 3; 177) but fail to disclose elastic members for quickly opening the escape panels.  
However, Laub discloses elastic members for quickly opening the escape panels (Col. 2, Lines 13-26).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the escape system of Chang and Kim to include the elastic members, as taught by Laub, to provide a bias when deploying the system where the bias quickly deploys the system in the event of a fire emergency. 
Claim 17:   Laub discloses the escape system according to claim 1, wherein each of the escape panels comprises a load-bearing layer (Fig. 1; 1) and a fireproof and heat-insulating layer (Col. 2, Lines 8-13), and the fireproof and heat-insulating layer faces the ground when one of the escape panels is in the operative state (Fig. 1; 1 the outside surface of 1 is facing the ground when deployed).  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (KR101449380) in view of Kim (2018/0298692), and further in view of Chung (2015/0275577). 
Claim 14:  Chang and Kim disclose the escape system according to claim 1, but fail to disclose wherein the escape system further comprises glass windows or glass curtain walls, wherein the glass windows or the glass curtain walls are designed for reinforcing the escape panels, which are rotatably connected by means of the locking parts and the support components to form closed escape passages.  
However, Chung discloses wherein the escape system further comprises glass windows or glass curtain walls (Fig. 2; 10, Para. [0034]), wherein the glass windows or the glass curtain walls are designed for reinforcing the escape panels, which are rotatably connected by means of the locking parts and the support components to form closed escape passages.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the escape system of Chang and Kim to include the glass windows, as taught by Chung, to provide an opening for evacuation during a fire emergency. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (KR101449380) in view of Kim (2018/0298692), and further in view of Lewis (2010/0025156). 
Claim 15: Chang and Kim disclose the escape system according to claim 1, but fail to disclose wherein the escape panels are controlled to be opened or closed by a fire protection room of the building so as to achieve an intelligent control.  
However, Lewis discloses wherein the escape panels are controlled to be opened or closed by a fire protection room of the building so as to achieve an intelligent control (Para. [0033]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the escape system of Chang and Kim to include the intelligent control, as taught by Lewis, in order to deploy the escape system from inside the building. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (KR101449380) in view of Kim (2018/0298692), and further in view of White (9,056,210). 
Claim 18:  Chang and Kim disclose the escape system according to claim 1, but fail to disclose wherein the escape system further comprises an alarm apparatus which is connected to the locking parts.  
However, White discloses wherein the escape system further comprises an alarm apparatus which is connected to the locking parts (Fig. 8; 52, Col. 4, Lines 28-37).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                        
Kathleen M. McFarland
Examiner
Art Unit 3635




/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635